Exhibit 10.4(a) INSTRUMENT AMENDING LYONDELL CHEMICAL COMPANY EXECUTIVE DEFERRAL PLAN Lyondell Chemical Company hereby amends the Lyondell Chemical Company Executive Deferral Plan (“Plan”), effective as of January 1, 2008, unless otherwise indicated, as follows: Section 4.2(e) is amended and restated in its entirety to read as follows: (e) Key Employees. IfParticipant is a Key Employee entitled to payment of Supplementary Benefits due to Separation from Service, payment shall not begin until six (6) months following the Key Employee’s Separation from Service, whether in a lump sum or installment payment form.Lump sum and installment payments shall be calculated on the Account value at the delayed Distribution date and shall commence as soon as administratively possible following the delayed Distribution date; provided, however, that this Section 4.2 (e) shall apply only if the Company is a corporation any stock in which is publicly traded on an established securities market or otherwise. Section 7.4 is amended and restated in its entirety to read as follows: Section 7.4Effect of Legislation. It is intended that the provisions of the Plan satisfy the requirements of Code Section 409A and that the Plan be operated in a manner consistent with such requirements to the extent applicable.Therefore, the Administrative Committee may make adjustments to the Plan and may construe the provisions of the Plan in accordance with the requirements of Code Section 409A.If any Plan provision would result in imposition of an excise tax under Code Section 409A, the terms of Code Section 409A shall apply and that Plan provision will be reformed to avoid the excise tax. IN WITNESS WHEREOF, the undersigned, being duly authorized on behalf of the Company, has executed this Instrument on this 3rd day December, ATTEST: LYONDELL CHEMICAL COMPANY BY:/s/ Mindy G.
